DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/15/2021 has been entered.

Response to Amendment
3.	The amendment(s), filed on 03/15/2021, have been entered and made of record. Claims 1-4, 7-8, 10-13, 18-23 and 28 are pending. 

Response to Arguments
4.	Applicant's arguments filed on 03/15/21 with respect to claims 1-4, 7-8, 10-13, 18-23 and 28 have been considered but are moot in view of the new ground(s) of rejection. 


Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Objections
6.	Claim 1 is objected to because of the following informalities: in lines 28-29, the limitation of “fact recognition” should be replaced with “face recognition”. Appropriate correction is required. For examination purposes, this limitation will be treated as reading “face recognition”. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4, 7, 10-13 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US-PGPUB 2014/0055610) in view of Murphy (US-PGPUB . 
 	Regarding claim 1, Ko discloses a smart recording system (see figs. 1-2) comprising:
 	a computer comprising a camera configured to capture video of a surrounding environment (The video sensor 30 captures an image of the monitoring region by using a digital and/or analog camera; see fig. 1 and paragraph 0058);
 	the computer further comprising an audio device configured to capture audio of the surrounding environment (Audio sensor 20 collects audio signals generated in a monitoring region; see fig. 1 and paragraph 0058); and 
 	a recorder (Units 40-80; see fig. 1) configured to:
 	in response to identifying an action (Abnormal event) from the captured video and audio, determine whether the action has a specific attribute (Verifying abnormal probabilities);
 	 in response to determining that the action has the specific attribute, outputting the video and audio captured by the camera and the audio device (Device 50 determines whether an abnormal event has occurred in the monitoring region, by performing extraction of features of the audio signal and audio class recognition. Device 60 determines whether an abnormal event has occurred in the monitoring region, by performing foreground detection and motion information extraction. Device 70 finally determines whether an abnormal situation has occurred in the monitoring region, based on results of the abnormal event occurrence/non-occurrence determinations that are periodically received from devices 50 and 60. Device 80 generates an alarm if it is determined that an abnormal situation has occurred; see figs. 1-2 and paragraphs 0059-0064) and  
 	wherein the action comprises a specific action, a specific person's action, or** a specific person's specific action (Detecting a specific motion of a person; see paragraphs 0013, 0108, 0109). 
 	However, Ko fails to expressly disclose the specific person is identified based on at least one of** fact recognition, height recognition, and voice recognition. 
 	On the other hand, Murphy discloses the specific person is identified based on at least one of fact recognition, height recognition, and voice recognition (Using the processor 110, an image analysis process is applied to the captured image data for identifying the known individual 114 therein, based on the template data stored within storage device 112. For instance, the template data comprises recognizable facial features of the known individual 114, and the image analysis process is a facial recognition process; see paragraph 0022).
Since Ko already teaches detecting people, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko and Murphy to provide the specific person is identified based on at least one of fact recognition, height recognition, and voice recognition for the purpose of enhancing the human detection of Ko in accordance to user preferences. 
 	However, Ko and Murphy fail to disclose record the video and audio captured by the camera and the audio device to a fixed storage area; and in response to an end of the action, stop recording to the fixed storage area; and a transceiver is configured to send a notification information to a trusted user in response to determining that the 
 	On the other hand, Mackey discloses record the video captured by the camera to a fixed storage area and in response to an end of the action, stop recording to the fixed storage area (In response to the accident trigger signal, the processor continues to store video data and on-board processor data for a predetermined interval and then stops storing new data, steps 39, 40 and 42. The system thusly permanently stores a sequence that encompasses a definable period of time before and after the accident; see steps 54 and 48; see fig. 3 and col. 3, lines 22-43) and a transceiver is configured to send a notification information to a trusted user in response to determining that the action has the specific attribute; wherein the trusted user communicates with the smart recording system through a mobile communication manner (In response to an accident detector trigger signal, the data stored on-board the vehicle is automatically transmitted over a wireless link (e.g. public access links such as CDPD (Cellular Digital Packet Data), satellite and Iredium or a private link) to a central data base. Data in the central data base is connected by a digital data network such as the Internet or a secured intranet and the data can be accessed via a computer terminal of an authorized party, such as an insurance adjuster for the company providing coverage to the vehicle, a self-insured entity, or a loss management facility; see page 1, lines 39-48. The processor 22 cellular telephone) to establish the wireless link 16 (step 44) and the transceiver transmits the stored vehicle accident data (preferably after it has been encrypted) from the memory 28 via the wireless link 16 and the network link 18 to the central data storage 19 and server 20, steps 46 and 48; see page 3, lines 27-34. Thus, Mackey discloses a transceiver that transmits the stored accident data as notification information to a trusted user using a mobile communication manner);
 	wherein the recorder is configured to identify, in response to determining that the action identified from the captured video has the specific attribute (detecting specific accident event), the action with the specific attribute from the video stored in a pre-storage area (Mackey discloses a pre-storage area which is the part of memory 28 which works under a first-in-first out basis. That is, the area of memory 28 which works as a buffer for looping and rewriting the image information; see col. 3, lines 1 -9), and copy the identified video and audio of the action with that specific attribute to the fixed storage area (In response to the accident trigger signal, the processor continues to store video data and on-board processor data for a predetermined interval and then stops storing new data, steps 39, 40 and 42. The system thusly permanently stores a sequence that encompasses a definable period of time before and after the accident; see steps 54 and 48; see fig. 3 and col. 3, lines 22-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko, Murphy and Mackey to provide record the video and audio captured by the camera and the audio device to a fixed storage area and in response to an end of the action, stop recording to 
It is noted that Ko, Murphy and Mackey fail to expressly disclose the trusted user is adjusted or self-determined by the smart recording system according to communication frequency, friend information, and family relationship. 
 Nevertheless, Wohlert discloses the trusted user is adjusted or self-determined by the smart recording system according to communication frequency, friend information, and family relationship (The security system 20 has an alarm controller 60 that interfaces with cameras 62 that capture video data and microphones 64 that capture audio data. When application 70 detects an alarm condition, sends a notification. The contact list 40 contains the names and/or addresses of friends that Kathy has authorized to remotely resolve alarms detected by her security system 20. The security server 80 then sends the second notification 50 to her friends; see paragraphs 0025-0030, 0051-0052 and figs. 2, 4, 10-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko, Murphy, 

 	Regarding claim 2, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 1). However, Ko fails to disclose the recorder is configured to record video and audio captured by the camera and the audio device in real time to the pre-storage area, wherein the pre-storage area has a predetermined storage capacity, a post-recorded video and audio automatically overwrite an oldest recorded video and audio in the pre-storage area if the storage capacity is full.	Nevertheless, Mackey discloses the recorder is configured to record video captured by the camera in real time to the pre-storage area, wherein the pre-storage area has a predetermined storage capacity, a post-recorded video automatically overwrite an oldest recorded video in the pre-storage area if the storage capacity is full (The output of the camera 12 and processors 15 are coupled (step 33) to the processor 22 where the digital video signal is compressed in real time and then stored in the memory 28 on a first-in-first-out basis, storing, for example, about one minute of image data and processor data, step 35. The memory is written over when full, step 51; see figs. 1-3 and col. 3, lines 1-9).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko and Mackey to provide the recorder is configured to record video and audio captured by the 

 	Regarding claim 3, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 1). In addition, Ko discloses the specific attribute comprises at least one of: dramatic changes in the video captured by the camera; audio captured by the audio device above a certain threshold; and dramatic change in audio captured by the audio device (Device 50 determines whether an abnormal event has occurred in the monitoring region, by performing extraction of features of the audio signal and audio class recognition. When the energy of an audio frame is greater than the threshold value, the audio frame may be classified into an abnormal event. Device 60 determines whether an abnormal event has occurred in the monitoring region, by performing foreground detection and motion information extraction. Object region detection strong against an environment of a monitoring region may be obtained by further fusing texture feature information, motion information, and previous frame information in addition to the GMM technique; see paragraphs 0060-0064, 0073, 0091-0094; figs. 4-5, 10-12). 

 	Regarding claim 4, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 1). In addition, Ko discloses a model is previously (Device 70 includes respective pre-generated combined probability distribution models for a normal situation and an abnormal situation. Based on results of the abnormal event occurrence/non-occurrence determinations that are periodically received from the audio processing device 50 and the video processing device 60, the context awareness device 70 calculates a combined probability of the audio abnormal probability PA and the video abnormal probability PV with regard to each of the normal and abnormal situations from the respective combined probability distribution models for the normal and abnormal situations; see paragraph 0063 and figs. 3A, 3B. The audio model DB 502 includes models for various audio events generated by training audio features by using a GMM. Unit 503 calculates a likelihood between an audio feature extracted from an audio frame and each audio model of the audio model DB 502, and selects an audio model having a highest likelihood according to the ML criteria; see paragraphs 0069, 0071 and figs. 4-5. Unit 602 models a value of an arbitrary pixel by using a mixture model formed of M Gaussian distributions and separates a foreground pixel from a background pixel by using the modeled pixel value. The texture feature histogram is a foreground and background probability model generated by using a spatial likelihood model (SLM) based on texture information. A probability model inspects the validity of a pixel detected as a foreground; see fig. 12 and paragraphs 0081, 0088). 

 	
claim 7, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 1). However, Ko fails to expressly disclose the transceiver is further configured to send the recorded content to the trusted user. 
 	On the other hand, Mackey discloses the transceiver is further configured to send the recorded content to the trusted user (The transceiver transmits the stored accident data (preferably after it has been encrypted) from the memory 28 via the wireless link 16 and the network link 18 to the central data storage 19 and server 20. Data in the central data base is provided to an authorized party; see steps 46 and 48; see col. 3, lines 22-43 and page 1, lines 39-48). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko and Mackey to provide the transceiver is further configured to send the recorded content to the trusted user for the purpose of effectively storing data of interest to the user which can be accessible at different times and in different ways. 

 	Regarding claim 10, Ko discloses a smart recording system (see figs. 1-2) comprising:
  	a computer comprising a camera configured to capture video of a surrounding environment (The video sensor 30 captures an image of the monitoring region by using a digital and/or analog camera; see fig. 1 and paragraph 0058);
 	wherein the computer further comprises an audio device configured to capture audio of the surrounding environment (Audio sensor 20 collects audio signals generated in a monitoring region; see fig. 1 and paragraph 0058); and 
(Units 40-80; see fig. 1) configured to:
 	in response to identifying an action from the collected video and audio, determine whether the action is an action that has never been identified before or an action of which a number of times of identification is less than a specific threshold (Based on results of the abnormal event occurrence/non-occurrence determinations that are periodically received from the audio processing device 50 and the video processing device 60; see paragraph 0062); after it is determined that the action is the action that has never been identified or whose number of times of identification is less than the specific threshold, (Number of times an abnormal event has occurred; see paragraphs 0062-0064), output the video and audio captured by the camera and the audio device (Device 50 determines whether an abnormal event has occurred in the monitoring region, by performing extraction of features of the audio signal and audio class recognition. Device 60 determines whether an abnormal event has occurred in the monitoring region, by performing foreground detection and motion information extraction. Device 70 finally determines whether an abnormal situation has occurred in the monitoring region, based on results of the abnormal event occurrence/non-occurrence determinations that are periodically received from devices 50 and 60. Device 80 generates an alarm if it is determined that an abnormal situation has occurred; see figs. 1-2 and paragraphs 0059-0064) and  
 	wherein the action comprises a specific action, a specific person's action, or a specific person's specific action (Detecting a specific motion of a person; see paragraphs 0013, 0108, 0109). 
at least one of** face recognition, height recognition, and voice recognition. 
 	On the other hand, Murphy discloses the specific person is identified based on at least one of face recognition, height recognition, and voice recognition (Using the processor 110, an image analysis process is applied to the captured image data for identifying the known individual 114 therein, based on the template data stored within storage device 112. For instance, the template data comprises recognizable facial features of the known individual 114, and the image analysis process is a facial recognition process; see paragraph 0022).
Since Ko already teaches detecting people, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko and Murphy to provide the specific person is identified based on at least one of face recognition, height recognition, and voice recognition for the purpose of enhancing the human detection of Ko in accordance to user preferences. 
 	However, Ko and Murphy fail to disclose record the video and audio captured by the camera and the audio device to a fixed storage area and stop recording to the fixed storage area in response to an end of the action, and a transceiver configured to send a notification information to a trusted user in response to determining that the action has never been identified before or the action of which the number of times of identification is less than the specific threshold; wherein the trusted user communicates with the smart recording system through a mobile communication manner; wherein the recorder is configured to identify, in response to determining that the action identified in the video and audio captured from the camera and the audio device is the action that has never 
 	On the other hand, Mackey discloses record the video captured by the camera to a fixed storage area and stop recording to the fixed storage area in response to an end of the action (In response to the accident trigger signal, the processor continues to store video data and on-board processor data for a predetermined interval and then stops storing new data, steps 39, 40 and 42. The system thusly permanently stores a sequence that encompasses a definable period of time before and after the accident; see steps 54 and 48; see fig. 3 and col. 3, lines 22-43) and a transceiver is configured to send a notification information to a trusted user in response to determining an action; wherein the trusted user communicates with the smart recording system through a mobile communication manner (In response to an accident detector trigger signal, the data stored on-board the vehicle is automatically transmitted over a wireless link (e.g. public access links such as CDPD (Cellular Digital Packet Data), satellite and Iredium or a private link) to a central data base. Data in the central data base is connected by a digital data network such as the Internet or a secured intranet and the data can be accessed via a computer terminal of an authorized party, such as an insurance adjuster for the company providing coverage to the vehicle, a self-insured entity, or a loss management facility; see page 1, lines 39-48. The processor 22 in response to the accident triggers a signal and also automatically activates the transceiver 26 (e.g., a cellular telephone) to establish the wireless link 16 (step 44) and the transceiver 
 	wherein the recorder is configured to identify, in response to determining the action is identified (detecting specific accident), the video and audio of the action in the video and audio stored in a pre-storage area (Mackey discloses a pre-storage area which is the part of memory 28 which works under a first-in-first out basis. That is, the area of memory 28 which works as a buffer for looping and rewriting the image information; see col. 3, lines 1 -9), and copy the video and audio including the identified action to the fixed storage (In response to the accident trigger signal, the processor continues to store video data and on-board processor data for a predetermined interval and then stops storing new data, steps 39, 40 and 42. The system thusly permanently stores a sequence that encompasses a definable period of time before and after the accident; see steps 54 and 48; see fig. 3 and col. 3, lines 22-43). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko, Murphy and Mackey to provide record the video and audio captured by the camera and the audio device to a fixed storage area and stop recording to the fixed storage area in response to an end of the action, and a transceiver is configured to send a notification information to a trusted user in response to determining that the action has never been identified before or the action of which the number of times of identification is less than the 
It is noted that Ko, Murphy and Mackey fail to expressly disclose the trusted user is adjusted or self-determined by the smart recording system according to communication frequency, friend information, and family relationship. 
 Nevertheless, Wohlert discloses the trusted user is adjusted or self-determined by the smart recording system according to communication frequency, friend information, and family relationship (The security system 20 has an alarm controller 60 that interfaces with cameras 62 that capture video data and microphones 64 that capture audio data. When application 70 detects an alarm condition, sends a notification. The contact list 40 contains the names and/or addresses of friends that Kathy has authorized to remotely resolve alarms detected by her security system 20. The security server 80 then sends the second notification 50 to her friends; see paragraphs 0025-0030, 0051-0052 and figs. 2, 4, 10-11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko, Murphy, 

 	Regarding claim 11, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 10). However, Ko fails to disclose the recorder is configured to record video and audio captured by the camera and the audio device in real time to the pre-storage area, wherein the pre-storage area has a predetermined storage capacity, a post-recorded video and audio automatically overwrite an oldest recorded video and audio in the pre-storage area if the storage capacity is full.	Nevertheless, Mackey discloses the recorder is configured to record video captured by the camera in real time to the pre-storage area, wherein the pre-storage area has a predetermined storage capacity, a post-recorded video automatically overwrite an oldest recorded video in the pre-storage area if the storage capacity is full (The output of the camera 12 and processors 15 are coupled (step 33) to the processor 22 where the digital video signal is compressed in real time and then stored in the memory 28 on a first-in-first-out basis, storing, for example, about one minute of image data and processor data, step 35. The memory is written over when full, step 51; see figs. 1-3 and col. 3, lines 1-9).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko and Mackey to provide the recorder is configured to record video and audio captured by the 

 	Regarding claim 12, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 10). In addition, Ko discloses a corresponding counter is set for various actions in the recorder, and in response to identifying an action from the captured video and audio, the recorder have the counter corresponding to the action increment by one, wherein the judgement on whether the action is the action that has never been identified before or the action of which the number of times of identification is less than the specific threshold is determined by referring to the counter (Audio device 50 determines whether an abnormal event has occurred, based on the number of times an abnormal event has occurred for a certain period of time. Video device 60 determines whether an abnormal event has occurred, based on the number of times an abnormal event has occurred for a certain period of time; see paragraphs 0060-0062, 0075, 0096, 0113). 

 	Regarding claim 13, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 10). In addition, Ko discloses a model is previously established for various actions, and the recorder searches the captured video and audio captured by the camera and the audio device for matches to each model to identify (Device 70 includes respective pre-generated combined probability distribution models for a normal situation and an abnormal situation. Based on results of the abnormal event occurrence/non-occurrence determinations that are periodically received from the audio processing device 50 and the video processing device 60, the context awareness device 70 calculates a combined probability of the audio abnormal probability PA and the video abnormal probability PV with regard to each of the normal and abnormal situations from the respective combined probability distribution models for the normal and abnormal situations; see paragraph 0063 and figs. 3A, 3B. The audio model DB 502 includes models for various audio events generated by training audio features by using a GMM. Unit 503 calculates a likelihood between an audio feature extracted from an audio frame and each audio model of the audio model DB 502, and selects an audio model having a highest likelihood according to the ML criteria; see paragraphs 0069, 0071 and figs. 4-5. Unit 602 models a value of an arbitrary pixel by using a mixture model formed of M Gaussian distributions and separates a foreground pixel from a background pixel by using the modeled pixel value. The texture feature histogram is a foreground and background probability model generated by using a spatial likelihood model (SLM) based on texture information. A probability model inspects the validity of a pixel detected as a foreground; see fig. 12 and paragraphs 0081, 0088). 

 	Regarding claim 19, Ko discloses a smart recording system (see figs. 1-2) comprising:
(The video sensor 30 captures an image of the monitoring region by using a digital and/or analog camera; see fig. 1 and paragraph 0058);
 	wherein the computer further comprises an audio device configured to capture audio of the surrounding environment (Audio sensor 20 collects audio signals generated in a monitoring region; see fig. 1 and paragraph 0058); and 
 	a recorder (Units 40-80; see fig. 1) configured to:
 	 in response to identifying a specific person’s action from the captured video and audio (see figs. 11, 16-23B), determine whether the action is a previously unidentified action of the specific person or the number of times of recognition is less than a specific threshold (Based on results of the abnormal event occurrence/non-occurrence determinations that are periodically received from the audio processing device 50 and the video processing device 60; see paragraph 0062); in response to determining that the action is the previously unidentified action of the specific person or the action of which the number of times of recognition is less than the specific threshold (Number of times an abnormal event has occurred; see paragraphs 0062-0064), output the video and audio captured by the camera and the audio device (Device 50 determines whether an abnormal event has occurred in the monitoring region, by performing extraction of features of the audio signal and audio class recognition. Device 60 determines whether an abnormal event has occurred in the monitoring region, by performing foreground detection and motion information extraction. Device 70 finally determines whether an abnormal situation has occurred in the monitoring region, based on results of the abnormal event occurrence/non-occurrence determinations that are periodically received from devices 50 and 60. Device 80 generates an alarm if it is determined that an abnormal situation has occurred; see figs. 1-2 and paragraphs 0059-0064) and  
 	wherein the action comprises the specific person's action, or the specific person's specific action (Detecting a specific motion of a person; see paragraphs 0013, 0108, 0109). 
 	However, Ko fails to expressly disclose the specific person is identified based on at least one of** face recognition, height recognition, and voice recognition. 
 	On the other hand, Murphy discloses the specific person is identified based on at least one of face recognition, height recognition, and voice recognition (Using the processor 110, an image analysis process is applied to the captured image data for identifying the known individual 114 therein, based on the template data stored within storage device 112. For instance, the template data comprises recognizable facial features of the known individual 114, and the image analysis process is a facial recognition process; see paragraph 0022).
 	Since Ko already teaches detecting people, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko and Murphy to provide the specific person is identified based on at least one of face recognition, height recognition, and voice recognition for the purpose of enhancing the human detection of Ko in accordance to user preferences.
 	However, Ko fails to expressly disclose store the video and audio captured by the camera and the audio device to a fixed storage area and when the action is finished, stop recording to the fixed storage area, and a transceiver is configured to send a notification information to a trusted user in response to determining that the action is a 
 	On the other hand, Mackey discloses store the video captured by the camera to a fixed storage area and when the action is finished, stop recording to the fixed storage area (In response to the accident trigger signal, the processor continues to store video data and on-board processor data for a predetermined interval and then stops storing new data, steps 39, 40 and 42. The system thusly permanently stores a sequence that encompasses a definable period of time before and after the accident; see steps 54 and 48; see fig. 3 and col. 3, lines 22-43) and a transceiver is configured to send a notification information to a trusted user in response to determining an action; wherein the trusted user communicates with the smart recording system through a mobile communication manner (In response to an accident detector trigger signal, the data stored on-board the vehicle is automatically transmitted over a wireless link (e.g. public access links such as CDPD (Cellular Digital Packet Data), satellite and Iredium or a private link) to a central data base. Data in the central data base is connected by a cellular telephone) to establish the wireless link 16 (step 44) and the transceiver transmits the stored vehicle accident data (preferably after it has been encrypted) from the memory 28 via the wireless link 16 and the network link 18 to the central data storage 19 and server 20, steps 46 and 48; see page 3, lines 27-34. Thus, Mackey discloses a transceiver that transmits the stored accident data as notification information to a trusted user using a mobile communication manner); 
 	wherein the recorder is configured to identify, video and audio with the action in the video and audio stored in a pre-storage area (Mackey discloses a pre-storage area which is the part of memory 28 which works under a first-in-first out basis. That is, the area of memory 28 which works as a buffer for looping and rewriting the image information; see col. 3, lines 1 -9), and copy the video about the action to the fixed storage area (In response to the accident trigger signal, the processor continues to store video data and on-board processor data for a predetermined interval and then stops storing new data, steps 39, 40 and 42. The system thusly permanently stores a sequence that encompasses a definable period of time before and after the accident; see steps 54 and 48; see fig. 3 and col. 3, lines 22-43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko, Murphy and 
It is noted that Ko, Murphy and Mackey fail to expressly disclose the trusted user is adjusted or self-determined by the smart recording system according to communication frequency, friend information, and family relationship. 
 Nevertheless, Wohlert discloses the trusted user is adjusted or self-determined by the smart recording system according to communication frequency, friend information, and family relationship (The security system 20 has an alarm controller 60 that interfaces with cameras 62 that capture video data and microphones 64 that capture audio data. When application 70 detects an alarm condition, sends a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko, Murphy, Mackey and Wohlert to provide the trusted user is adjusted or self-determined by the smart recording system according to communication frequency, friend information, and family relationship for the purpose easily sending notifications of the detected events in accordance to user preferences. 


 	Regarding claim 20, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 19). However, Ko fails to disclose the recorder is configured to record video and audio captured by the camera and the audio device in real time to the pre-storage area, wherein the pre-storage area has a predetermined storage capacity, a post-recorded video and audio automatically overwrite an oldest recorded video and audio in the pre-storage area if the storage capacity is full. 	Nevertheless, Mackey discloses the recorder is configured to record video captured by the camera in real time to the pre-storage area, wherein the pre-storage area has a predetermined storage capacity, a post-recorded video automatically overwrite an oldest recorded video in the pre-storage area if the storage capacity is full (The output of the camera 12 and processors 15 are coupled (step 33) to the processor 22 where the digital video signal is compressed in real time and then stored in the memory 28 on a first-in-first-out basis, storing, for example, about one minute of image data and processor data, step 35. The memory is written over when full, step 51; see figs. 1-3 and col. 3, lines 1-9).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko and Mackey to provide the recorder is configured to record video and audio captured by the camera and the audio device in real time to the pre-storage area, wherein the pre-storage area has a predetermined storage capacity, a post-recorded video and audio automatically overwrite an oldest recorded video and audio in the pre-storage area if the storage capacity is full for the purpose of effectively saving memory space by only recording data of interest to the user. 

	Regarding claim 21, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 20). In addition, Ko discloses a corresponding counter is set for various actions in the recorder, and in response to identifying an action from the captured video and audio, the recorder have the counter corresponding to the action increment by one, wherein the judgement on whether the action is a previously unidentified action of the specific person or the action of which the number of times of identification is less than the specific threshold is determined by referring to the counter (Audio device 50 determines whether an abnormal event has occurred, based on the number of times an abnormal event has occurred for a certain period of time. Video device 60 determines whether an abnormal event has occurred, based on the number 

 	Regarding claim 22, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 20). In addition, Ko discloses a model is previously established for various actions, and the recorder searches the captured video and audio captured by the camera and the audio device for matches to each model to identify actions from the captured video and audio (Device 70 includes respective pre-generated combined probability distribution models for a normal situation and an abnormal situation. Based on results of the abnormal event occurrence/non-occurrence determinations that are periodically received from the audio processing device 50 and the video processing device 60, the context awareness device 70 calculates a combined probability of the audio abnormal probability PA and the video abnormal probability PV with regard to each of the normal and abnormal situations from the respective combined probability distribution models for the normal and abnormal situations; see paragraph 0063 and figs. 3A, 3B. The audio model DB 502 includes models for various audio events generated by training audio features by using a GMM. Unit 503 calculates a likelihood between an audio feature extracted from an audio frame and each audio model of the audio model DB 502, and selects an audio model having a highest likelihood according to the ML criteria; see paragraphs 0069, 0071 and figs. 4-5. Unit 602 models a value of an arbitrary pixel by using a mixture model formed of M Gaussian distributions and separates a foreground pixel from a background pixel by using the modeled pixel value. The texture feature histogram is a foreground and background probability model generated by using a spatial likelihood model (SLM) based on texture information. A probability model inspects the validity of a pixel detected as a foreground; see fig. 12 and paragraphs 0081, 0088). 

10.	Claims 8, 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Murphy, Mackey and Wohlert and further in view of Wengrovitz (US-PGPUB 2012/0314018). 
 	Regarding claim 8, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 1). However, Ko, Murphy, Mackey and Wohlert fail to disclose a rotating device for rotating the camera. 
 	Nevertheless, Wengrovitz discloses a rotating device for rotating the camera (An observer may depress a Pan/Tilt/Zoom (PTZ) preset or click the up/down/right/left arrows on a PTZ control exposed in the GUI 120 to initiate a GUI command 105 that is transmitted from the GUI 120 to the VMS 50, using a VMS/VRD protocol. The VMS 50, in turn, converts the GUI command 105 into a camera control command 115. Upon receipt of the camera control command 115, the CES 20 converts the command 115 into one or more appropriate API commands 125. An API Control module 110 within the video processing system 80, in turn, converts the API commands 125 into external API commands 135c that can be used to control the camera; see figs. 4-5 and paragraphs 0049-0050).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko, Murphy, Mackey, Wohlert and Wengrovitz to provide a rotating device for rotating the camera for 

 	Regarding claim 18, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 1). However, Ko, Murphy, Mackey and Wohlert fail to disclose a rotating device, the rotating device rotates the camera in a direction facing the recognized action to facilitate record. 
 	Nevertheless, Wengrovitz discloses a rotating device for rotating the camera (An observer may depress a Pan/Tilt/Zoom (PTZ) preset or click the up/down/right/left arrows on a PTZ control exposed in the GUI 120 to initiate a GUI command 105 that is transmitted from the GUI 120 to the VMS 50, using a VMS/VRD protocol. The VMS 50, in turn, converts the GUI command 105 into a camera control command 115. Upon receipt of the camera control command 115, the CES 20 converts the command 115 into one or more appropriate API commands 125. An API Control module 110 within the video processing system 80, in turn, converts the API commands 125 into external API commands 135c that can be used to control the camera; see figs. 4-5 and paragraphs 0049-0050).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko, Murphy, Mackey, Wohlert and Wengrovitz to provide a rotating device for rotating the camera, wherein in response to determining that the action is the action that has never been identified before or the action that number of times of identification is less than the specific threshold, the rotation device rotates the camera in a direction facing the 

 	Regarding claim 28, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 20). However, Ko, Murphy, Mackey and Wohlert fail to disclose a rotating device for rotating the camera. 
 	Nevertheless, Wengrovitz discloses a rotating device for rotating the camera (An observer may depress a Pan/Tilt/Zoom (PTZ) preset or click the up/down/right/left arrows on a PTZ control exposed in the GUI 120 to initiate a GUI command 105 that is transmitted from the GUI 120 to the VMS 50, using a VMS/VRD protocol. The VMS 50, in turn, converts the GUI command 105 into a camera control command 115. Upon receipt of the camera control command 115, the CES 20 converts the command 115 into one or more appropriate API commands 125. An API Control module 110 within the video processing system 80, in turn, converts the API commands 125 into external API commands 135c that can be used to control the camera; see figs. 4-5 and paragraphs 0049-0050).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko, Murphy, Mackey, Wohlert and Wengrovitz to provide a rotating device for rotating the camera, wherein in response to determining that the action is the previously unidentified action of the specific person or the action of which the number of times of recognition is less than the specific threshold, the rotation device causes the camera to face the identified .   


11.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Murphy, Mackey and Wohlert and further in view of Gokturk (US-PGPUB 2003/0169906). 
  	Regarding claim 23, Ko, Murphy, Mackey and Wohlert disclose everything claimed as applied above (see claim 20). However, Ko, Murphy, Mackey and Wohlert fail to disclose a depth sensor. 
 	 On the other hand, Gokturk discloses a depth sensor (A depth sensor which obtains a series of depth images from the monitored region 1120; see paragraph 0157). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ko, Murphy, Mackey, Wohlert and Gokturk to provide a depth sensor, the action is identified by basing on video and audio captured by the camera and the audio device and the depth sensed by the depth sensors for the purpose of improving the recognition of the detected persons. 


**Note:  The U.S. Patent and Trademark Office considers Applicant’s “or”, “one of”, and “at least one of” language to be anticipated by any reference containing one of the subsequent corresponding elements.


Contact Information 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/06/2021